Case 19-34054-sgj11 Doc 223 Filed 12/09/19                    Entered 12/09/19 18:55:13              Page 1 of 10



                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

                                                                 )
In re:                                                           ) Chapter 11
                                                                 )
HIGHLAND CAPITAL MANAGEMENT, L.P.,1                              ) Case No. 19-34054 (SGJ)
                                                                 )
                                   Debtor.                       )
                                                                 )

                                      CERTIFICATE OF SERVICE

       I, Alyssa Kim-Whittle, depose and say that I am employed by Kurtzman Carson
Consultants LLC (“KCC”), the claims and noticing agent for the Debtor in the above-captioned
case.

        On December 6, 2019, at my direction and under my supervision, employees of KCC
caused the following documents to be served via Electronic Mail upon the service list attached
hereto as Exhibit A and via First Class Mail upon the service list attached hereto as Exhibit B:

        Application Pursuant to Fed. R. Bankr. P. 2014(a) for Order Under Section 1103 of
         the Bankruptcy Code Authorizing the Employment and Retention of FTI
         Consulting, Inc. as Financial Advisor to the Official Committee of Unsecured
         Creditors Nunc Pro Tunc to November 6, 2019 [Docket No. 205]

        [Amended] Application of the Official Committee of Unsecured Creditors, Pursuant
         to Sections 328 and 1103 of the Bankruptcy Code and Federal Rule of Bankruptcy
         Procedure 2014, for an Order Approving the Retention and Employment of Sidley
         Austin LLP as Counsel to the Official Committee of Unsecured Creditors, Nunc Pro
         Tunc to October 29, 2019 [Docket No. 206]


Dated: December 9, 2019
                                                          /s/ Alyssa Kim-Whittle
                                                          Alyssa Kim-Whittle
                                                          KCC
                                                          222 N Pacific Coast Highway, Suite 300
                                                          El Segundo, CA 90245




1
 The Debtor’s last four digits of its taxpayer identification number are (6725). The headquarters and service
address for the above-captioned Debtor is 300 Crescent Court, Suite 700, Dallas, TX 75201.
Case 19-34054-sgj11 Doc 223 Filed 12/09/19   Entered 12/09/19 18:55:13   Page 2 of 10




                                Exhibit A
        Case 19-34054-sgj11 Doc 223 Filed 12/09/19                                   Entered 12/09/19 18:55:13                   Page 3 of 10
                                                                         Exhibit A
                                                                       Core/2002 List
                                                                  Served via Electronic Mail


               Description                            CreditorName                    CreditorNoticeName                              Email
                                            Acis Capital Management, L.P.
                                            and Acis Capital Management GP,
  Committee of Unsecured Creditors          LLP                                  Attn: Joshua Terry               josh@shorewoodmgmt.com
  Top 20 Creditor                           American Arbitration Association     Elizabeth Robertson, Director    robertsone@adr.org
  Top 20 Creditor                           Andrews Kurth LLP                    Scott A. Brister, Esq.           ScottBrister@andrewskurth.com
  Counsel to Jefferies LLC                  Ashby & Geddes, P.A.                 William P. Bowden, Esq.          wbowden@ashbygeddes.com
  Top 20 Creditor                           Bates White, LLC                     Karen Goldberg, Esq.             karen.goldberg@bateswhite.com


  Counsel to Acis Capital Management
  GP LLC and Acis Capital                                                                                         lucian@blankrome.com;
  Management, L.P. (collectively, “Acis”)   Blank Rome LLP                       John E. Lucian, Josef W. Mintz   mintz@blankrome.com
  Top 20 Creditor                           Boies, Schiller & Flexner LLP        Scott E. Gant                    sgant@bsfllp.com
  Counsel to Integrated Financial                                                Candace C. Carlyon, Esq.,        ccarlyon@carlyoncica.com;
  Associates Inc.                           Carlyon Cica Chtd.                   Tracy M. Osteen, Esq.            tosteen@carlyoncica.com
  Counsel to the Intertrust Entities and    Chipman, Brown, Cicero & Cole,
  the CLO Entities                          LLP                                  Mark L. Desgrosseilliers         desgross@chipmanbrown.com
  Top 20 Creditor                           CLO Holdco, Ltd.                     Grant Scott, Esq.                gscott@myersbigel.com
                                            Cole, Schotz, Meisel, Forman &
  Creditor                                  Leonard, P.A.                        Michael D. Warner, Esq.          mwarner@coleschotz.com
  Top 20 Creditor                           Connolly Gallagher LLP               Ryan P. Newell                   rnewell@connollygallagher.com
                                            Counsel to Acis Capital
                                            Management, L.P. and Acis
  Top 20 Creditor                           Capital Management GP, LLC           c/o Brian P. Shaw, Esq.          shaw@roggedunngroup.com
  Counsel to Patrick Daugherty (“Mr.
  Daugherty”)                               Cross & Simon LLC                    Michael L. Vild, Esquire         mvild@crosslaw.com
  Top 20 Creditor                           Debevoise & Plimpton LLP             Michael Harrell                  mpharrell@debevoise.com
  DE AG Office                              Delaware Attorney General            Kathy Jennings                   attorney.general@state.de.us
  Delaware Attorney General                 Delaware Department of Justice       Kathy Jennings, Esquire          attorney.general@delaware.gov
  DE DOJ                                    Delaware Dept of Justice             Attn Bankruptcy Dept             attorney.general@state.de.us
  DE State Treasury                         Delaware Secretary of Treasury                                        statetreasurer@state.de.us
  Counsel to Jefferies LLC                  Dentons US LLP                       Lauren Macksoud, Esq.            lauren.macksoud@dentons.com
  Counsel to Jefferies LLC                  Dentons US LLP                       Patrick C. Maxcy, Esq.           patrick.maxcy@dentons.com
  Top 20 Creditor                           DLA Piper LLP (US)                   Marc D. Katz, Esq.               marc.katz@dlapiper.com
  Top 20 Creditor                           Duff & Phelps, LLC                   c/o David Landman                dlandman@beneschlaw.com
  Top 20 Creditor                           Foley Gardere                        Holly O'Neil, Esq.               honeil@foley.com
  Counsel to the Redeemer Committee
  of the Highland Crusader
  Fund                                      Frost Brown Todd LLC                 Mark A. Platt                    mplatt@fbtlaw.com
  Counsel to Alvarez & Marsal CRF
  Management LLC as Investment                                                   Marshall R. King, Esq., Michael mking@gibsondunn.com;
  Manager of the Highland Crusader                                               A. Rosenthal, Esq. & Alan       mrosenthal@gibsondunn.com;
  Funds                                     Gibson, Dunn & Crutcher LLP          Moskowitz, Esq.                 amoskowitz@gibsondunn.com
  Counsel to Alvarez & Marsal CRF
  Management LLC as Investment
  Manager of the Highland Crusader
  Funds                                     Gibson, Dunn & Crutcher LLP          Matthew G. Bouslog, Esq.         mbouslog@gibsondunn.com
  IRS                                       Internal Revenue Service             Attn Susanne Larson              SBSE.Insolvency.Balt@irs.gov

  Counsel to Crescent TC Investors, L.P. Jackson Walker L.L.P.                   Michael S. Held                  mheld@jw.com
  Counsel to the Redeemer Committee
  of the Highland Crusader                                                                                     mhankin@jenner.com;
  Fund                                   Jenner & Block LLP                      Marc B. Hankin, Richard Levin rlevin@jenner.com
  Top 20 Creditor                        Joshua & Jennifer Terry                 c/o Brian P. Shaw, Esq.       shaw@roggedunngroup.com

  Counsel to CLO Holdco, Ltd.               Kane Russell Coleman Logan PC        John J. Kane                     jkane@krcl.com
  Counsel to BET Investments II, L.P.       Kurtzman Steady, LLC                 Jeffrey Kurtzman, Esq.           Kurtzman@kurtzmansteady.com
  Top 20 Creditor                           Lackey Hershman LLP                  Paul Lackey, Esq.                paul.lackey@stinson.com
  Counsel to UBS Securities LLC and
  UBS AG London Branch (“UBS”)              Latham & Watkins LLP                 Asif Attarwala                   asif.attarwala@lw.com
  Counsel to UBS Securities LLC and
  UBS AG London Branch (“UBS”)              Latham & Watkins LLP                 Jeffrey E. Bjork                 jeff.bjork@lw.com




Highland Capital Management, L.P.
Case No. 19-34054                                                           Page 1 of 3
        Case 19-34054-sgj11 Doc 223 Filed 12/09/19                               Entered 12/09/19 18:55:13                   Page 4 of 10
                                                                      Exhibit A
                                                                    Core/2002 List
                                                               Served via Electronic Mail


               Description                         CreditorName                   CreditorNoticeName                           Email

  Counsel to Coleman County TAD,
  Kaufman County, Upshur County,
  Fannin CAD, Tarrant County, Grayson
  County, Allen ISD, Dallas County,      Linebarger Goggan Blair &           Elizabeth Weller, Laurie A.
  Irving ISD, and Rockwall CAD           Sampson LLP                         Spindler                         dallas.bankruptcy@publicans.com
  Creditor                               Lynn Pinker Cox & Hurst, L.L.P.     Michael K. Hurst, Esq.           mhurst@lynnllp.com
  Top 20 Creditor                        McKool Smith, P.C.                  Gary Cruciani, Esq.              gcruciani@mckoolsmith.com
  Committee of Unsecured Creditors       Meta-e Discovery                    Attn: Paul McVoy                 pmcvoy@metaediscovery.com
  Top 20 Creditor                        Meta-e Discovery LLC                Paul McVoy                       pmcvoy@metaediscovery.com
  Counsel to the Redeemer Committee
  of the Highland Crusader               Morris, Nichols, Arsht & Tunnell                                    rdehney@mnat.com;
  Fund                                   LLP                                 Curtis S. Miller, Kevin M. Coen cmiller@mnat.com
                                                                             Joseph T. Moldovan, Esq. &
  Counsel to Meta-e Discovery, LLC       Morrison Cohen LLP                  Sally Siconolfi, Esq.           bankruptcy@morrisoncohen.com
  Counsel to California Public
  Employees’ Retirement System
  (“CalPERS”)                            Nixon Peabody LLP                   Louis J. Cisz, III, Esq.         lcisz@nixonpeabody.com
  Top 20 Creditor                        NWCC, LLC                           c/o of Michael A. Battle, Esq.   mbattle@btlaw.com
                                                                             Securities & Exchange
  SEC Headquarters                     Office of General Counsel             Commission                       SECBankruptcy-OGC-ADO@SEC.GOV
                                       Office of the United States Trustee
  US Trustee for District of DE        Delaware                              Jane M. Leamy                    Linda.Casey@usdoj.gov
  Top 20 Creditor                      Patrick Daugherty                     c/o Thomas A. Uebler, Esq.       tuebler@mdsulaw.com
  Pension Benefit Guaranty Corporation Pension Benefit Guaranty                                               baird.michael@pbgc.gov;
  (“PBGC”)                             Corporation                           Michael I. Baird                 efile@pbgc.gov
  Counsel to City of Garland, Garland  Perdue, Brandon, Fielder, Collins
  ISD, Wylie ISD                       & Mott, L.L.P.                        Linda D. Reece                   lreece@pbfcm.com
                                                                             Jeremy W. Ryan, Esq., R.         jryan@potteranderson.com;
  Delaware counsel to Alvarez & Marsal                                       Stephen McNeill, Esq. & D.       rmcneill@potteranderson.com;
  CRF Management LLC                   Potter Anderson & Corroon LLP         Ryan Slaugh, Esq.                rslaugh@potteranderson.com
                                       Redeemer Committee of Highland
  Committee of Unsecured Creditors     Crusader Fund                         Attn: Eric Felton                ericfelton@me.com
                                       Redeemer Committee of the
  Top 20 Creditor                      Highland Crusader Fund                c/o Terri Mascherin, Esq.        tmascherin@jenner.com
  Top 20 Creditor                      Reid Collins & Tsai LLP               William T. Reid, Esq.            wreid@rctlegal.com
  Counsel to UBS Securities LLC and                                          Michael J. Merchant, Sarah E.    merchant@rlf.com;
  UBS AG London Branch (“UBS”)         Richards, Layton & Finger PA          Silveira                         silveira@rlf.com
  Counsel to the Intertrust Entities   Schulte Roth & Zabel LLP              James T. Bentley                 james.bentley@srz.com
                                       Securities & Exchange                 Andrew Calamari, Regional
  SEC Regional Office                  Commission                            Director                         bankruptcynoticeschr@sec.gov
                                       Securities & Exchange                 Sharon Binger, Regional
  SEC Regional Office                  Commission                            Director                         philadelphia@sec.gov
                                                                                                              bguzina@sidley.com;
                                                                             Bojan Guzina, Matthew            mclemente@sidley.com;
  Proposed Counsel to Official                                               Clemente, Alyssa Russell, Elliot alyssa.russell@sidley.com;
  Committee of Unsecured Creditors       Sidley Austin LLP                   A. Bromagen                      ebromagen@sidley.com
  Proposed Counsel to Official
  Committee of Unsecured Creditors       Sidley Austin LLP                   Jessica Boelter                  jboelter@sidley.com
                                                                                                              preid@sidley.com;
                                                                             Penny P. Reid, Paige Holden      pmontgomery@sidley.com;
  Proposed Counsel to Official                                               Montgomery, Charles M.           cpersons@sidley.com;
  Committee of Unsecured Creditors       Sidley Austin LLP                   Person, Juliana Hoffman          jhoffman@sidley.com
                                                                             Division of Corporations -
  DE Secretary of State                  State of Delaware                   Franchise Tax                    dosdoc_bankruptcy@state.de.us
  Counsel to the Hunter Mountain Trust
  (“Hunter”)                             Sullivan Hazeltine Allinson LLC William A. Hazeltine, Esq.           whazeltine@sha-llc.com
                                         UBS AG, London Branch and UBS
  Top 20 Creditor                        Securities LLC                  c/o Andrew Clubock, Esq.             Andrew.Clubok@lw.com
  United States Attorney General         United States Attorney General  U.S. Department of Justice           askdoj@usdoj.gov

  US Attorneys Office for DE             US Attorney for Delaware            David C Weiss c/o Ellen Slights usade.ecfbankruptcy@usdoj.gov




Highland Capital Management, L.P.
Case No. 19-34054                                                      Page 2 of 3
        Case 19-34054-sgj11 Doc 223 Filed 12/09/19                           Entered 12/09/19 18:55:13                 Page 5 of 10
                                                                   Exhibit A
                                                                 Core/2002 List
                                                            Served via Electronic Mail


              Description                         CreditorName                CreditorNoticeName                         Email


  Counsel to Acis Capital Management
  GP LLC and Acis Capital                                                Rakhee V. Patel, Phillip       rpatel@winstead.com;
  Management, L.P. (collectively, “Acis”) Winstead PC                    Lamberson                      plamberson@winstead.com
                                                                                                        bankfilings@ycst.com;
                                                                                                        mnestor@ycst.com;
                                                                         Michael R. Nestor, Edmon L.    emorton@ycst.com;
  Proposed Counsel to Official          Young Conaway Stargatt & Taylor, Morton, Sean M. Beach, Esq.,   sbeach@ycst.com;
  Committee of Unsecured Creditors      LLP                              Jaclyn C. Weissgerber, Esq.    jweissgerber@ycst.com
  Delaware Division of Revenue          Zillah A. Frampton               Bankruptcy Administrator       Zillah.Frampton@state.de.us




Highland Capital Management, L.P.
Case No. 19-34054                                                  Page 3 of 3
Case 19-34054-sgj11 Doc 223 Filed 12/09/19   Entered 12/09/19 18:55:13   Page 6 of 10




                                 Exhibit B
                                     Case 19-34054-sgj11 Doc 223 Filed 12/09/19                                 Entered 12/09/19 18:55:13                   Page 7 of 10
                                                                                                      Exhibit B
                                                                                                   Core/2002 List
                                                                                              Served via First Class Mail


           Description                        CreditorName                CreditorNoticeName                  Address1                  Address2              Address3          City    State      Zip
                                     Acis Capital Management, L.P.
                                     and Acis Capital Management
Committee of Unsecured Creditors     GP, LLP                         Attn: Joshua Terry              3100 Webb Ave, Suite 203                                              Dallas       TX      75025
                                     American Arbitration
Top 20 Creditor                      Association                     Elizabeth Robertson, Director   120 Broadway, 21st Floor,                                             New York     NY      10271
                                                                                                     111 Congress Avenue, Ste
Top 20 Creditor                      Andrews Kurth LLP               Scott A. Brister, Esq.          1700                                                                  Austin       TX      78701
                                                                                                     2001 K Street NW, North
Top 20 Creditor                      Bates White, LLC                Karen Goldberg, Esq.            Bldg Suite 500                                                        Washington   DC      20006
                                                                                                     8080 North Central
Bank                                 BBVA                            Michael Doran                   Expressway                  Suite 1500                                Dallas       TX      75206
Counsel to Acis Capital
Management GP LLC and Acis
Capital
Management, L.P. (collectively,                                                                    1201 N. Market Street, Suite
“Acis”)                              Blank Rome LLP                 John E. Lucian, Josef W. Mintz 800                                                                     Wilmington   DE      19801
Top 20 Creditor                      Boies, Schiller & Flexner LLP  Scott E. Gant                  5301 Wisconsin Ave NW                                                   Washington   DC      20015‐2015
                                                                                                   Myers Bigel Sibley &          4140 Park Lake Ave, Ste
Top 20 Creditor                      CLO Holdco, Ltd.               Grant Scott, Esq.              Sajovec, P.A.                 600                                       Raleigh      NC      27612
                                     Cole, Schotz, Meisel, Forman &                                301 Commerce Street, Suite
Creditor                             Leonard, P.A.                  Michael D. Warner, Esq.        1700                                                                    Fort Worth   TX      76102
Top 20 Creditor                      Connolly Gallagher LLP         Ryan P. Newell                 1201 N. Market Street         20th Floor                                Wilmington   DE      19801
                                     Counsel to Acis Capital
                                     Management, L.P. and Acis                                                                   500 N. Akard Street,
Top 20 Creditor                      Capital Management GP, LLC     c/o Brian P. Shaw, Esq.        Rogge Dunn Group, PC          Suite 1900                                Dallas       TX      75201
Counsel to Patrick Daugherty (“Mr.                                                                 1105 N. Market Street, Suite
Daugherty”)                          Cross & Simon LLC              Michael L. Vild, Esquire       901                                                                     Wilmington   DE      19801
                                                                                                   c/o Accounting Dept 28th
Top 20 Creditor                      Debevoise & Plimpton LLP       Michael Harrell                Floor                         919 Third Avenue                          New York     NY      10022
                                                                                                                                 Carvel State Office
DE AG Office                         Delaware Attorney General      Kathy Jennings                 820 N French St               Building                                  Wilmington   DE      19801
                                                                                                   Carvel State Office Building,
Delaware Attorney General            Delaware Department of Justice Kathy Jennings, Esquire        6th Floor                     820 N. French Street                      Wilmington   DE      19801
DE DOJ                               Delaware Dept of Justice       Attn Bankruptcy Dept           820 N French St 6th Fl                                                  Wilmington   DE      19801
                                                                                                   820 Silver Lake Blvd Suite
DE State Treasury                    Delaware Secretary of Treasury                                100                                                                     Dover        DE      19904

Top 20 Creditor                      DLA Piper LLP (US)              Marc D. Katz, Esq.              1900 N Pearl St, Suite 2200                                           Dallas       TX      75201
                                                                                                     Benesch, Friedlander,       200 Public Square, Suite
Top 20 Creditor                      Duff & Phelps, LLC              c/o David Landman               Coplan & Aronoff LLP        2300                                      Cleveland    OH      44114-2378
                                                                                                                                 2021 McKinney Avenue
Top 20 Creditor                      Foley Gardere                   Holly O'Neil, Esq.              Foley & Lardner LLP         Suite 1600                                Dallas       TX      75201
                                                                                                     5100 South I-35 Service
Secured Creditor                     Frontier State Bank             Attn: Steve Elliot              Road                                                                  Oklahoma City OK     73129
Counsel to the Redeemer
Committee of the Highland
Crusader                                                                                             100 Crescent Court, Suite
Fund                                 Frost Brown Todd LLC            Mark A. Platt                   350                                                                   Dallas       TX      75201




Highland Capital Management, L.P.
Case No. 19-34054                                                                                    Page 1 of 4
                                    Case 19-34054-sgj11 Doc 223 Filed 12/09/19                                  Entered 12/09/19 18:55:13                  Page 8 of 10
                                                                                                      Exhibit B
                                                                                                   Core/2002 List
                                                                                              Served via First Class Mail


           Description                      CreditorName                 CreditorNoticeName                   Address1                    Address2           Address3          City      State      Zip
Counsel to Alvarez & Marsal CRF
Management LLC as Investment                                        Marshall R. King, Esq., Michael
Manager of the Highland Crusader                                    A. Rosenthal, Esq. & Alan
Funds                               Gibson, Dunn & Crutcher LLP     Moskowitz, Esq.                 200 Park Avenue                                                       New York       NY      10066
Counsel to Alvarez & Marsal CRF
Management LLC as Investment
Manager of the Highland Crusader
Funds                               Gibson, Dunn & Crutcher LLP     Matthew G. Bouslog, Esq.         3161 Michelson Drive                                                 Irvine         CA      92612
                                    Hunter Mountain Investment                                                                     87 Railroad Place Ste                  Saratoga
Equity Holders                      Trust                           c/o Rand Advisors LLC            John Honis                    403                                    Springs        NY      12866
                                                                    Centralized Insolvency
IRS                                 Internal Revenue Service        Operation                        PO Box 7346                                                          Philadelphia   PA      19101-7346
                                                                                                     520 Madison Avenue, 16th      Re: Prime Brokerage
Secured Creditor                    Jefferies LLC                   Director of Compliance           Floor                         Services                               New York       NY      10022
                                                                                                                           th
                                                                                                     520 Madison Avenue, 16        Re: Prime Brokerage
Secured Creditor                    Jefferies LLC                   Office of the General Counsel    Floor                         Services                               New York       NY      10022
Counsel to the Redeemer
Committee of the Highland
Crusader
Fund                                Jenner & Block LLP              Marc B. Hankin, Richard Levin 919 Third Avenue                                                        New York       NY      10022-3908
                                                                                                                                   500 N. Akard Street,
Top 20 Creditor                     Joshua & Jennifer Terry         c/o Brian P. Shaw, Esq.          Rogge Dunn Group, PC          Suite 1900                             Dallas         TX      75201
                                    Kane Russell Coleman Logan
Counsel to CLO Holdco, Ltd.         PC                              John J. Kane                     901 Main Street, Suite 5200                                          Dallas         TX      75242-1699
                                                                                                     225 Franklin Street, 18th
Secured Creditor                    KeyBank National Association    as Administrative Agent          Floor                                                                Boston         MA      02110
Secured Creditor                    KeyBank National Association    as Agent                         127 Public Square                                                    Cleveland      OH      44114
                                                                                                                                   3102 Oak Lawn Avenue,
Top 20 Creditor                     Lackey Hershman LLP             Paul Lackey, Esq.                Stinson LLP                   Ste 777                                Dallas         TX      75219

Counsel to UBS Securities LLC and                                                                    330 N. Wabash Avenue, Ste.
UBS AG London Branch (“UBS”)      Latham & Watkins LLP              Asif Attarwala                   2800                                                                 Chicago        IL      60611

Counsel to UBS Securities LLC and                                                                    355 South Grand Avenue,
UBS AG London Branch (“UBS”)      Latham & Watkins LLP              Jeffrey E. Bjork                 Ste. 100                                                             Los Angeles    CA      90071

Creditor                            Lynn Pinker Cox & Hurst, L.L.P. Michael K. Hurst, Esq.           2100 Ross Avenue, Ste 2700                                           Dallas         TX      75201
Equity Holders                      Mark K. Okada                                                    300 Crescent Court         Suite 700                                 Dallas         TX      75201
                                                                                                                                300 Crescent Court,
Top 20 Creditor                     McKool Smith, P.C.              Gary Cruciani, Esq.              McKool Smith               Suite 1500                                Dallas         TX      75201

Committee of Unsecured Creditors    Meta-e Discovery                Attn: Paul McVoy                 93 River St.                                                         Milford        CT      06460
                                                                                                     Six Landmark Square, 4th
Top 20 Creditor                     Meta-e Discovery LLC            Paul McVoy                       Floor                                                                Stamford       CT      69010
Counsel to the Redeemer
Committee of the Highland
Crusader                            Morris, Nichols, Arsht & Tunnell                                 1201 North Market Street,
Fund                                LLP                              Curtis S. Miller, Kevin M. Coen Suite 1600                                                           Wilmington     DE      19801
                                                                     Joseph T. Moldovan, Esq. &
Counsel to Meta-e Discovery, LLC    Morrison Cohen LLP               Sally Siconolfi, Esq.           909 Third Avenue                                                     New York       NY      10022


Highland Capital Management, L.P.
Case No. 19-34054                                                                                    Page 2 of 4
                                      Case 19-34054-sgj11 Doc 223 Filed 12/09/19                                    Entered 12/09/19 18:55:13                      Page 9 of 10
                                                                                                          Exhibit B
                                                                                                       Core/2002 List
                                                                                                  Served via First Class Mail


           Description                       CreditorName                  CreditorNoticeName                    Address1                     Address2                 Address3             City      State     Zip
Bank                                  NexBank                          John Danilowicz                   2515 McKinney Ave             Ste 1100                                        Dallas         TX    75201
Counsel to California Public
Employees’ Retirement System                                                                             One Embarcadero Center,
(“CalPERS”)                           Nixon Peabody LLP                Louis J. Cisz, III, Esq.          32nd Floor                                                                    San Francisco CA     94111
                                                                                                                                       1717 Pennsylvania Ave
Top 20 Creditor                       NWCC, LLC                        c/o of Michael A. Battle, Esq.    Barnes & Thornburg, LLP       N.W. Ste 500                                    Washington     DC    20006-4623
                                                                       Securities & Exchange
SEC Headquarters                      Office of General Counsel        Commission                        100 F St NE                                                                   Washington     DC    20554
Attorney General of the United                                                                           Main Justice Building, Room   10th & Constitution
States                                Office of the Attorney General                                     5111                          Avenue, N.W.                                    Washington     DC    20530
US Attorneys Office for Northern      Office of the United States                                        1100 Commerce Street, 3rd
District of TX                        Attorney                                                           Floor                                                                         Dallas         TX    75202
US Trustee for Northern District of   Office of the United States                                        1100 Commerce Street,
TX                                    Trustee                          In re: Highland Capital           Room 976                                                                      Dallas         TX    75202
                                      Office of the United States                                        J. Caleb Boggs Federal
US Trustee for District of DE         Trustee Delaware                 Jane M. Leamy                     Building                      844 King St Ste 2207       Lockbox 35           Wilmington     DE    19801
                                                                                                         McCollom D'Emilio Smith
Top 20 Creditor                     Patrick Daugherty                  c/o Thomas A. Uebler, Esq.        Uebler LLC                    2751 Centerville Rd #401                        Wilmington     DE    19808
Counsel to City of Garland, Garland Perdue, Brandon, Fielder,                                            1919 S. Shiloh Rd., Suite
ISD, Wylie ISD                      Collins & Mott, L.L.P.          Linda D. Reece                       310                                                                           Garland        TX    75042
                                                                    Jeremy W. Ryan, Esq., R.
Delaware counsel to Alvarez &                                       Stephen McNeill, Esq. & D.           1313 North Market Street,
Marsal CRF Management LLC             Potter Anderson & Corroon LLP Ryan Slaugh, Esq.                    6th Floor                                                                     Wilmington     DE    19801
Secured Creditor                      Prime Brokerage Services      Jefferies LLC                        520 Madison Avenue                                                            New York       NY    10022
                                      Redeemer Committee of
Committee of Unsecured Creditors      Highland Crusader Fund        Attn: Eric Felton                    731 Pleasant Avenue                                                           Glen Ellyn     IL    60137
                                      Redeemer Committee of the
Top 20 Creditor                       Highland Crusader Fund        c/o Terri Mascherin, Esq.            Jenner & Block                353 N. Clark Street                             Chicago        IL    60654-3456
                                                                                                         810 Seventh Avenue, Ste
Top 20 Creditor                       Reid Collins & Tsai LLP          William T. Reid, Esq.             410                                                                           New York       NY    10019

Counsel to UBS Securities LLC and                                      Michael J. Merchant, Sarah E.
UBS AG London Branch (“UBS”)      Richards, Layton & Finger PA         Silveira                      One Rodney Square            920 North King Street                                Wilmington     DE    19801
                                  Securities & Exchange                Sharon Binger, Regional                                    One Penn Center, Suite
SEC Regional Office               Commission                           Director                      Philadelphia Regional Office 520                             1617 JFK Boulevard   Philadelphia   PA    19103
                                                                       Bojan Guzina, Matthew
Proposed Counsel to Official                                           Clemente, Alyssa Russell,
Committee of Unsecured Creditors      Sidley Austin LLP                Elliot A. Bromagen            One South Dearborn Street                                                         Chicago        IL    60603

Proposed Counsel to Official
Committee of Unsecured Creditors      Sidley Austin LLP                Jessica Boelter              787 Seventh Avenue                                                                 New York       NY    10019
Counsel to Jefferies                  Sidley Austin LLP                Lee S. Attanasio, Esq.       787 Seventh Avenue                                                                 New York       NY    10019
                                                                       Penny P. Reid, Paige Holden
Proposed Counsel to Official                                           Montgomery, Charles M.       2021 McKinney Avenue
Committee of Unsecured Creditors      Sidley Austin LLP                Person, Juliana Hoffman      Suite 2000                                                                         Dallas         TX    75201
                                      State Comptroller of Public      Revenue Accounting Division-
TX Comptroller of Public Accounts     Accounts                         Bankruptcy Section           P.O. Box 13258                                                                     Austin         TX    78711
                                                                       Division of Corporations -
DE Secretary of State                 State of Delaware                Franchise Tax                401 Federal Street                 PO Box 898                                      Dover          DE    19903
Equity Holders                        Strand Advisors, Inc.                                         300 Crescent Court                 Suite 700                                       Dallas         TX    75201



Highland Capital Management, L.P.
Case No. 19-34054                                                                                        Page 3 of 4
                                    Case 19-34054-sgj11 Doc 223 Filed 12/09/19                                    Entered 12/09/19 18:55:13             Page 10 of 10
                                                                                                         Exhibit B
                                                                                                      Core/2002 List
                                                                                                 Served via First Class Mail


           Description                       CreditorName                 CreditorNoticeName                     Address1                Address2            Address3            City     State      Zip
                                                                     Bankruptcy-Collections
TX AG Office                         Texas Attorney General’s Office Division                           P.O. Box 12548                                                      Austin        TX      78711-2548
Equity Holders                       The Dugaboy Investment Trust                                       300 Crescent Court        Suite 700                                 Dallas        TX      75201

                                     The Mark and Pamela Okada
Equity Holders                       Family Trust – Exempt Trust #1                                     300 Crescent Court        Suite 700                                 Dallas        TX      75201

                                     The Mark and Pamela Okada
Equity Holders                       Family Trust – Exempt Trust #2                                     300 Crescent Court        Suite 700                                 Dallas        TX      75201
                                                                                                        1500 Pennsylvania Avenue,
U.S. Department of the Treasury      U.S. Department of the Treasury Office of General Counsel          NW                                                                  Washington    DC      20220
                                     UBS AG, London Branch and                                                                    555 Eleventh Street NW
Top 20 Creditor                      UBS Securities LLC              c/o Andrew Clubock, Esq.           Latham & Watkins LLP      Suite 1000                                Washington    DC      20004-1304
                                     UBS Securities LLC and UBS                                         1285 Avenue of the
Committee of Unsecured Creditors     AG London Branch                Attn: Elizabeth Kozlowski          Americas                                                            New York      NY      10019
                                                                                                                                  950 Pennsylvania
United States Attorney General       United States Attorney General   U.S. Department of Justice        William Barr, Esquire     Avenue, NW,            Room 4400          Washington    DC      20530-0001
                                                                      David C Weiss c/o Ellen
US Attorneys Office for DE           US Attorney for Delaware         Slights                           1007 Orange St Ste 700    PO Box 2046                               Wilmington    DE      19899-2046
Counsel to Acis Capital
Management GP LLC and Acis
Capital
Management, L.P. (collectively,                                       Rakhee V. Patel, Phillip          2728 N. Harwood Street,
“Acis”)                              Winstead PC                      Lamberson                         Suite 500                                                           Dallas        TX      75201
                                                                                                        Delaware Division of      Carvel State Office
Delaware Division of Revenue         Zillah A. Frampton               Bankruptcy Administrator          Revenue                   Building, 8th Floor   820 N. French Street Wilmington   DE      19801




Highland Capital Management, L.P.
Case No. 19-34054                                                                                       Page 4 of 4
